Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a meteorological information obtainment unit configured to obtain meteorological information” (claim 1, lines 3-4) and is disclosed as a portion of the controller as disclosed in paragraph 40 of the specification.
“a ventilation determination unit configured to determine whether a vehicle needs to be ventilated based on the meteorological information” (claim 1, lines 5-6) and is disclosed as a portion of the controller as disclosed in paragraph 45 of the specification.
“a notification unit configured to output a notification inquiring whether to permit or reject ventilation when the ventilation determination unit determines that the vehicle needs to be ventilated” (claim 1, lines 9-11) and is disclosed as a portion of the controller as disclosed in paragraph 46 of the specification.
“a departure time estimation unit configured to estimate a departure time of the vehicle” (claim 2, lines 3-4) and is disclosed as a portion of the controller as disclosed in paragraph 38 of the specification.
“an ambient temperature obtainment unit configured to obtain an ambient temperature of the vehicle at the departure time” (claim 2, lines 5-6) and is disclosed as a portion of the controller as disclosed in paragraph 41 of the specification.
“a passenger compartment temperature obtainment unit configured to obtain a passenger compartment temperature of the vehicle at the departure time” (claim 2, lines 7-8) and is disclosed as a portion of the controller as disclosed in paragraph 42 of the specification.
 “a ventilation start time determination unit configured to determine a ventilation start time at which the ventilation device starts ventilation” (claim 2, lines 12-13) and is disclosed as a portion of the controller as disclosed in paragraph 44 of the specification
“a control module” (i.e. a module for control) (claim 4, line 3) and is disclosed as a portion of the controller as disclosed in paragraph 18 of the specification.
“a power window device configured to open and close a window of the vehicle” (claim 5, lines 1-3) and is disclosed as a portion of the controller as disclosed in paragraph 23 of the specification

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “a notification inquiring whether to permit or reject ventilation” (lines 2-3) renders the claim indefinite.  Since the claims previously set forth “a notification inquiring whether to permit or reject ventilation” (claim 1, lines 9-10) it is unclear if the “notification inquiring whether to permit or reject ventilation” (claim 1, lines 9-10) is the same or different as the “notification inquiring whether to permit or reject ventilation” (claim 3, lines 2-3).
For examination purposes it is assumed that the “notification inquiring whether to permit or reject ventilation” (claim 1, lines 9-10) is the same as the “notification inquiring whether to permit or reject ventilation” (claim 3, lines 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi et al. (US 2004/0194479), and further in view of Hara et al. (US 2009/0031741).
Regarding claim 1, Umebayashi et al. discloses a ventilation control system, comprising processing circuitry (Paragraph 27: Defined by circuitry of a controller 200, including a microcomputer comprising a CPU), where the processing circuitry includes:
A meteorological information obtainment unit configured to obtain meteorological information (Figures 2-3 and Paragraphs 24-29: Defined by a portion of the controller 200 that receives meteorological information from solar radiation sensor 202, see step 504 for example),
A ventilation determination unit configured to determine whether a vehicle needs to be ventilated (Figures 2-3, see also Paragraphs 30-35 and 38-44: Defined by a portion of the controller 200 that determines whether a vehicle needs to be ventilated, see steps 506-508 for example) based on the meteorological information (Figures 2-3 and Paragraphs 24-29: The controller 200 determines whether or not to ventilate the vehicle at least in part on the basis of the meteorological information gathered by the solar radiation sensor 202),
A ventilation controller (i.e. 200) configured to output an operation request signal for requesting operation of a ventilation device that ventilates the vehicle (Figures 2-3 and Paragraphs 30-35: The controller 200 is configured to output an operation request signal in that the controller is configured to output signals that initiate ventilation of the vehicle, see steps 502 and 509), and
While Umebayashi et al. discloses (i) a notification unit (Figures 2-3 and Paragraph 29: Defined by a portion of the controller 200 that sends and receives data from communication device 300, see steps 501-503, 509, and 512 for example) configured to send and receive information regarding whether to permit or reject ventilation (Figures 2-3, see also Paragraphs 30-35 and 38-44: The notification unit sends and receives data regarding vehicle status -e.g. interior temperature and on/off state of the vehicle a/c/ system-), while Umebayashi et al. also discloses (ii) the ventilation controller is configured to output the operation request signal when a reply to the notification indicates that the ventilation is permitted (Figures 2-3, see also Paragraphs 30-35 and 38-44: The controller 200 is configured to output signals that initiate ventilation of the vehicle when ventilation is permitted), and while Umebayashi et al. also discloses (iii) the ventilation controller is configured not to output the operation request signal when a reply to the notification indicates that the ventilation is rejected (Figures 2-3, see also Paragraphs 30-35 and 38-44: The controller 200 is configured to not output signals that initiate ventilation of the vehicle when ventilation is rejected), Umebayashi et al. does not explicitly teach or disclose the notification unit as configured to output a notification inquiring whether to permit or reject ventilation when the ventilation determination unit determines that the vehicle needs to be ventilated such that a reply to a notification indicates that the ventilation is rejected even when the ventilation determining process determines that vehicle needs to be ventilated.
Hara et al. teaches a ventilation control system, comprising processing circuitry (Paragraph 70: Defined by circuitry of a controller 60, including one or more microcomputers), where the processing circuitry includes:
A meteorological information obtainment unit configured to obtain meteorological information (Paragraph 63: Defined by a portion of the controller 60 configured to receive meteorological information from solar radiation sensor 53),
A ventilation determination unit (e.g. 64) configured to determine whether a vehicle needs to be ventilated (Paragraph 63: Defined by a portion of the controller 60 configured to determine whether a vehicle needs to be ventilated) based on the meteorological information (Paragraph 63: The controller 60 is configured to determine whether or not to ventilate the vehicle at least in part on the basis of the meteorological information gathered by the solar radiation sensor 53),
A ventilation controller (i.e. the controller 60) configured to output an operation request signal for requesting operation of a ventilation device that ventilates the vehicle (Paragraphs 116 and 147-150: The controller 60 is coupled to an operating terminal 59 that prompts a user to choose to ventilate or not ventilate the vehicle),
A notification unit (i.e. the operating terminal 59) configured to send and receive information regarding whether to permit or reject ventilation when the ventilation determination unit determines that the vehicle needs to be ventilated (Paragraphs 116 and 147-150: The ventilation determination unit 64 determines that ventilation is recommended and sends an output to the notification unit 59 which prompts a user to choose to ventilate or not ventilate the vehicle),
Where the ventilation controlling process includes a process that outputs the operation request signal when a reply to the notification indicates that the ventilation is permitted (Paragraphs 116 and 147-150: The controller ventilates the vehicle when the user gives permission to ventilate the vehicle), and
Where the ventilation controlling process includes a process that does not output the operation request signal when a reply to the notification indicates that the ventilation is rejected even when the ventilation determining process determines that vehicle needs to be ventilated (Paragraphs 116 and 147-150: The controller does not ventilate the vehicle when the user rejects permission to ventilate the vehicle),
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the controller as disclosed by Umebayashi et al. to grant or reject permission to ventilate a vehicle based upon the choice of a user to either ventilate or not ventilate the vehicle via a notification unit as taught by Hara et al. to improve passenger comfort by enabling a user to manually override a decision made by a ventilation controller to ventilate a vehicle.
Regarding claim 2, Umebayashi et al. discloses a ventilation control system as discussed above, where the processing circuitry further includes:
A departure time estimation unit configured to estimate a departure time of the vehicle (Figures 2-3, see also Paragraphs 30-35 and 38-44: Defined by a portion of the controller 200 configured to calculate “estimated boarding time” -e.g. the portion of the controller configured to compare “tss” and “too”-, see step 507 for example),
An ambient temperature obtainment unit configured to obtain an ambient temperature of the vehicle at the departure time (Figures 2-3, see also Paragraph 24-29 and 61: Defined by a portion of the controller 200 configured to obtain an ambient temperature of the vehicle from an optionally provided ambient temperature sensor, see step 504 for example),
A passenger compartment temperature obtainment unit configured to obtain a passenger compartment temperature of the vehicle at the departure time (Figures 2-3 and Paragraphs 24-29: Defined by a portion of the controller 200 configured to obtain a temperature of the passenger compartment of the vehicle from room temperature sensor 201, see step 504 for example),
A ventilation condition calculator configured to calculate an operation condition of the ventilation device and a ventilation period for which the ventilation device performs ventilation (Figures 2-3, see also Paragraphs 30-35 and 38-44: Defined by a portion of the controller 200 that determines “operation state” of the vehicle and “time periods” of ventilation, see steps 502 and 505 for example), and
A ventilation start time determination unit configured to determine a ventilation start time at which the ventilation device starts ventilation (Figures 2-3, see also Paragraphs 30-35 and 38-44: Defined by a portion of the controller 200 that determines “time periods” of ventilation, see step 505 for example),
Where the ventilation condition calculator is configured to calculate the ventilation period allowing a difference between the ambient temperature and the passenger compartment temperature to be within a preset specified temperature difference (Paragraphs 35-37 and 61: The ventilation period is calculated based upon thermal loads, passenger compartment temperature, and set passenger compartment temperature), and
Where the ventilation start time determination unit is configured to determine that the ventilation start time is a time earlier than the departure time by the ventilation period (Paragraph 33: Ventilation start time is set according to user requests, and includes times prior to departure time).
Regarding claim 3, Umebayashi et al. as modified by Hata et al. discloses a ventilation control system as discussed above, where -as taught by Hata et al. in the rejection of claim 1 above- the notification unit is configured to output a notification inquiring whether to permit or reject ventilation in a predetermined time before the ventilation start time (Paragraphs 116 and 147-150 of Hata et al.: The notification unit 59 which prompts a user to choose to ventilate or not ventilate the vehicle prior to a ventilation start time).
Regarding claim 4, Umebayashi et al. discloses a ventilation control system as discussed above, further comprising:
A server configured to collect and store information on the vehicle (Paragraph 27: Defined by storage device 200a), and a control module (i.e. as defined by the controller 200) installed on the vehicle, where the server and the control module are connected by an external communication network (Figure 1: The server and the control module are connected to the internet 4 and mail server 5 via base stations 3 and the communication device 300), and where the server includes (i.e. is defined by) the ventilation controller (Figures 1-2).
Regarding claim 5, Umebayashi et al. discloses a ventilation control system as discussed above, where the ventilation device includes a power window device configured to open and close a window of the vehicle (Paragraphs 25 and 48-49: The ventilation device includes devices such as a powered window, damper 102, etc.).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Momose et al. (US 2013/0020046) and Hara et al. (US 2009/0031741).
Regarding claim 6, Momose et al. discloses a non-transitory computer readable medium storing a ventilation control program that, when run by one or more computers, causes the one or more computers (Defined by controller 25 and ECU 27) to execute:
A meteorological information obtaining process that obtains meteorological information (Paragraph 25: The one or more computers are configured to obtain meteorological information via solar radiation sensor 23),
A ventilation determining process that determines whether a vehicle needs to be ventilated based on the meteorological information (Paragraphs 25-36: The one or more computers are configured to determine whether or not to ventilate a vehicle at least in part on the basis of the meteorological information gathered by the solar radiation sensor 23),
A ventilation controlling process that outputs an operation request signal for requesting operation of a ventilation device configured to ventilate the vehicle (Figure 4 and Paragraphs 30-36: The one or more computers are configured to output signals requesting operation of a ventilation device to ventilate the vehicle).
While Momose et al. discloses (i) a process that outputs an inquiry whether to permit or reject ventilation (Figure 4 and Paragraphs 30-36: The one or more computers are configured to determine whether or not permission to ventilate is granted or rejected) when the ventilation determining process determines that the vehicle needs to be ventilated (Figure 4 and Paragraphs 30-36: The one or more computers are configured to determine whether or not the vehicle need to be ventilated), while Momose et al. also discloses (ii) that the ventilation controlling process includes a process that outputs the operation request signal when a reply to the notification indicates that the ventilation is permitted (Figure 4 and Paragraphs 30-36: The one or more computers are configured to ventilate the vehicle when ventilation is permitted), and while Momose et al. also discloses (iii) that the ventilation controlling process includes a process that does not output the operation request signal when a reply to the notification indicates that the ventilation is rejected (Figure 4 and Paragraphs 30-36: The one or more computers are configured to not ventilate the vehicle when ventilation is rejected), Momose et al. does not explicitly teach or disclose the process as a notifying process such that the ventilation controlling process does not output the operation request signal when a reply to a notification indicates that the ventilation is rejected even when the ventilation determining process determines that vehicle needs to be ventilated.
Hara et al. teaches a non-transitory computer readable medium storing a ventilation control program that, when run by one or more computers, causes the one or more computers (Controller 60) to execute:
A meteorological information obtaining process that obtains meteorological information (Paragraph 63: The controller 60 is configured to obtain meteorological information via solar radiation sensor 53),
A ventilation determining process that determines whether a vehicle needs to be ventilated based on the meteorological information (Paragraph 63: The controller 60 is configured to determine whether or not to ventilate a vehicle at least in part on the basis of the meteorological information gathered by the solar radiation sensor 53),
A ventilation controlling process that outputs an operation request signal for requesting operation of a ventilation device configured to ventilate the vehicle (Paragraphs 147-150: The controller 60 is configured to output signals requesting operation of a ventilation device to ventilate the vehicle to an operating terminal 59), and
A notifying process that outputs a notification inquiring whether to permit or reject ventilation (Paragraphs 116 and 147-150: The operating terminal 59 sends a notification to a user to choose to ventilate or not ventilate the vehicle),
Where the ventilation controlling process includes a process that outputs the operation request signal when a reply to the notification indicates that the ventilation is permitted (Paragraphs 116 and 147-150: The controller ventilates the vehicle when the user gives permission to ventilate the vehicle), and
Where the ventilation controlling process includes a process that does not output the operation request signal when a reply to the notification indicates that the ventilation is rejected even when the ventilation determining process determines that vehicle needs to be ventilated (Paragraphs 116 and 147-150: The controller does not ventilate the vehicle when the user rejects permission to ventilate the vehicle).
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the one or more computers as disclosed by Momose et al. to grant or reject permission to ventilate a vehicle based upon the choice of a user to either ventilate or not ventilate the vehicle in notification and ventilation controlling processes as taught by Hara et al. to improve passenger comfort by enabling a user to manually override a decision made by a ventilation controller to ventilate a vehicle. 
Regarding claim 7, Momose et al. discloses a method for controlling a ventilation control system, the method comprising:
Obtaining meteorological information (Paragraph 25: Via solar radiation sensor 23), and
Temporarily determining whether to ventilate a vehicle based on the meteorological information (Paragraphs 25-36: The ventilation control system is operated at least in part on the basis of the meteorological information gathered by the solar radiation sensor 23).
While Momose et al. discloses determining whether or not to permit or reject ventilation when it is temporarily determined to ventilate the vehicle (Paragraphs 25 and 35-37: A controller 25 determines whether or not permission to ventilate is granted or rejected) and determining to ventilate the vehicle when the ventilation is permitted (Paragraph 35-37: The controller ventilates the vehicle when permission to ventilate is granted), Momose et al. does not explicitly teach or disclose that permission to ventilate the vehicle is granted or rejected by a user via an operating terminal.
Hara et al. teaches a method for controlling a ventilation control system, the method comprising:
Obtaining meteorological information (Paragraph 63: Via solar radiation sensor 53),
Temporarily determining whether to ventilate a vehicle based on the meteorological information (Paragraph 63: The ventilation control system is operated at least in part on the basis of information gathered by the solar radiation sensor),
Inquiring of an operating terminal (59) of a user whether to permit or reject ventilation (Paragraphs 116 and 147-150: The operating terminal 59 prompts a user to choose to ventilate or not ventilate the vehicle), and
Determining to ventilate the vehicle when the ventilation is permitted (Paragraphs 116 and 147-150: The controller ventilates the vehicle when the user chooses to ventilate the vehicle).
As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the controller as disclosed by Momose et al. to grant or reject permission to ventilate a vehicle based upon the choice of a user to either ventilate or not ventilate the vehicle via an operating terminal as taught by Hara et al. to improve passenger comfort by enabling a user to manually override a decision made by a ventilation controller to ventilate a vehicle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0094651 discloses a vehicle HVAC system.
US 2017/0113513 discloses a vehicle HVAC system.
US 2008/0195564 discloses a vehicle controller including various subunits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763